The opinion of the Court was delivered by
Royce, J.
The ground assumed in support of this motion is, that the act allowing an appeal from the County Court to this Court, has virtually taken away the remedy by writ of error, in all cases where an appeal might have been had. But on a view of the statute, and considering its several parts in connexion, we cannot yield to the construction here attempted. The right of appeal is first given, and afterwards in the same act, this Court is empowered, upon writ of error, to revise any judgment of a County Court, without limitation. It is too much to say, that this authority is to be understood with an exception of all judgments of a County Court from which an appeal might be taken. This act contains many express qualifications and restrictions, even upon the jurisdiction of this Court, in other cases, but none in this. It must therefore be understood, that the jurisdiction of the Court upon this subject is general.
As the statute, however, has not said that this jurisdiction shall be exercised in every case, and as very substantial reasons exist why an appeal should sometimes be taken, rather than a writ of error, it is probably within the powers of the Court, in certain circumstances, to refuse the latter remedy. But as this is a discretionary power, it should not be exercised to ' the injury and surprise of parties; but should be regulated by. a fule of Court, to take effect in future, and of which parties may have notice. The exercise of such a power, in this case, would be retrospective and unjust.
Motion denied.
Prentiss, J. being of counsel, did not sit in this cause.